Citation Nr: 0032268
Decision Date: 12/11/00	Archive Date: 02/02/01

DOCKET NO. 96-03 248               DATE DEC 11, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Boise, Idaho

THE ISSUES

1. Whether new and material evidence has been submitted which is
sufficient to reopen a claim of entitlement to service connection
for schizophrenia.

2. Entitlement to service connection for post-traumatic stress
disorder (PTSD).

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and B.C.

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from to July 1968 to July 1971,
including service in Vietnam from December 1968 to July 1970.

This matter was last before the Board of Veterans' Appeals (Board)
in February 1999, on appeal from a September 1995 rating decision
of the Boise, Idaho, Department of Veterans Affairs (VA) Regional
Office (the RO). Upon its last review, the Board remanded the
appellant's claims for further development of the record.

The record reflects that the RO returned this matter to the Board
in July 2000, after complying with the Board's February 1999 remand
directives and issuing a Supplemental Statement of the Case in June
2000 which continued to deny the two issues on appeal.

FINDINGS OF FACT

1. Service connection for schizophrenia was denied by the RO in May
1991; the appellant did not file a notice of disagreement as to the
denial.

2. Since the May 1991 denial of the claim of service connection for
schizophrenia, there has been obtained no evidence not previously
submitted to agency decisionmakers which bears directly and
substantially upon the specific matter under consideration, which
is neither cumulative nor redundant, and which by itself or in
connection with evidence previously assembled is so significant
that it must be considered in order to fairly decide the merits of
the claim.

2 -

3. The preponderance of the medical evidence indicates that the
appellant does not have PTSD.

CONCLUSIONS OF LAW

1. The May 1991 RO rating decision denying service connection for
schizophrenia is final. 38 U.S.C.A. 7105 (West 1991); 38 C.F.R.
20.1103 (2000).

2. The evidence submitted since the May 1991 RO decision is not new
and material and the claim of service connection for schizophrenia
is not reopened. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156
(2000).

3. PTSD was not incurred during or as a result of the appellant's
military service. 38 U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303,
3.304 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he has PTSD which was caused by
incidents he experienced during his active military service in
Vietnam. He further contends that he has submitted new and material
evidence to reopen a claim of entitlement to service connection for
schizophrenia, which was denied in May 1991 and not appealed.

By law, the Board's statement of reasons and bases for its findings
and conclusions on all material facts and law presented on the
record must be sufficient to enable the claimant to understand the
precise basis for the Board's decision, as well as to facilitate
review of the decision by courts of competent appellate
jurisdiction. The Board must also consider and apply all relevant
statutory and regulatory law, as well as the controlling decisions
of the appellate courts. See Vargas-Gonzalez v. West, 12 Vet. App.
321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57
(1990); 38 U.S.C.A. 7104(d)(1) (West 1991).

3 -

After review of the evidence, the Board first finds that VA has
fulfilled its statutory duty to assist the appellant in the
development of his claims. See 38 U.S.C. 5103A. As noted above, the
Board remanded this case to the RO in February 1999 so that
additional evidentiary development could be accomplished. This was
done. The appellant and his representative have been given ample
opportunity to present evidence and argument in support of his
claims, including presenting testimony at a personal hearing in
October 1997. The Board is not aware of any relevant evidence
pertaining to these issues which has not been obtained, and the
appellant and his representative have pointed to no such evidence.
Consequently, the Board will proceed to adjudicate these matters.

The Board first will review the applicable law relevant to both of
the appellant's claims. Because the medical evidence of record has
generally been developed concurrently as to both claims, the Board
will then review the evidence as to both claims in a single
section. The Board will then proceed to analyze each of the
appellant's claims by providing a discussion of the relevant law as
to the individual claim and then proceed to its detailed analysis
in light of the evidence of record and the applicable law.
Additional facts and law will be discussed where appropriate in the
context of the Board's analysis of the issues on appeal.

The Generally Applicable Law

Service connection - in general

In general, service connection may be granted for disability or
injury incurred in or aggravated by active military service. 38
U.S.C.A. 1110; 1131 (West 1991). The resolution of this issue must
be considered on the basis of the places, types and circumstances
of his service as shown by service records, the official history of
each organization in which the claimant served, his medical records
and all pertinent medical and lay evidence. Determinations relative
to service connection will be based on review of the entire
evidence of record. 38 U.S.C.A. 7104(a) (West

- 4 -

1991); 38 C.F.R. 3.303(a); see also Wilson v. Derwinski, 2 Vet.
App. 16, 19 (1991).

Service connection for psychosis may be presumed if it is
manifested to a degree of 10 percent within one year from the date
of separation from a period of qualifying active service lasting 90
or more days. 38 U.S.C.A. 1101(3), 1110, 1112, 1113, 1131, 1137
(West 1991); 38 C.F.R. 3.307, 3.309 (1999).

Notwithstanding the lack of a diagnosis of a psychiatric disorder
during service or within the one year presumptive period after
service, service connection may still be granted if all of the
evidence, including that pertinent to service, establishes that the
disease was incurred in service. 38 U.S.C.A. 1113(b); 38 C.F.R.
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was
observed that the law only permitted payment for disabilities
existing on and after the date of application for such disorders.
The Federal Circuit Court of Appeals observed that the structure of
these statutes "provided strong evidence of congressional intent to
restrict compensation to only presently existing conditions," and
VA's interpretation of the law requiring a present disability for
a grant of service connection was consistent with the statutory
scheme. Degmetich at 1332. See Gilpin v. West, 155 F. 3d 1353.
1355-1356 (Fed. Cir. 1998) [holding VA's interpretation of the
provisions of 38 U.S.C.A 1110 to require evidence of a present
disability to be consistent with congressional intent]; see also
Brammer v. Derwinski, 3 Vet. App. 223 (1992), Rabideau v.
Derwinski, 2 Vet. App. 141 (1992), which are decisions of the
United States Court Of Appeals for Veterans Claims to the same
effect.

Standard of Review

Following the point at which it is determined that all relevant
evidence has been obtained, it is the Board's principal
responsibility to assess the credibility and the probative value of
proffered evidence of record in its whole. See 38 U.S.C.A.

5 -

7104(a); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995);
Guimond v. Brown, 6 Vet. App. 69, 72 (1993).

When there is an approximate balance of positive and negative
evidence regarding the merits of an issue material to the
determination of the matter, the benefit of the doubt in resolving
each such issue shall be given to the appellant. 38 U.S.C.A.
5107(b); 38 C.F.R. 3.102. In Gilbert v. Derwinski, 1 Vet. App. 49,
53 (1990), the Court stated that "a veteran need only demonstrate
that there is an 'approximate balance of positive and negative
evidence' in order to prevail." To deny a claim on its merits, the
preponderance of the evidence must be against the claim. Alemany v.
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at
54.

In determining whether evidence is credible, the Board may consider
internal consistency, facial plausibility, and consistency with
other evidence submitted on behalf of the claimant. See Caluza v.
Brown, 7 Vet. App. 498, 511 (1995); see also Madden v. Gober, 125
F. 3d 1477, 1481 (Fed. Cir. 1997).

Factual Background

The appellant's service personnel record reveals that he was in
Vietnam from December 11, 1968 through July 18, 1970. His record of
assignments indicates that upon his arrival in Vietnam, he was
assigned duties as an air compressor operator with Headquarters and
Headquarters Company, 168th Combat Engineer Battalion. In May 1969,
the appellant was reassigned duties as a dump truck driver. In
October 1969, the appellant was reassigned as a road grader
operator. In March 1970, the appellant was transferred to Company
C, 554th Construction Engineer Battalion, and remained as a road
grader operator with that organization until his departure from
Vietnam on July 18, 1970.

The appellant's report of separation from the Armed Forces (DD Form
214) reflects that he is the recipient of the Army Commendation
Medal, the Vietnam Service Medal, the Vietnam Campaign Medal and
the National Defense Service Medal.

- 6 -

The appellant's service medical records reflect that during his
June 1971 pre- separation physical examination, the appellant
responded affirmatively in the medical history questionnaire to
questions concerning frequent nightmares, depression, loss of
memory, periods of unconscious and "nervous trouble." The examiner
commented that the appellant reported having minor headaches while
in Vietnam; two episodes of fainting spells while in Vietnam, and
some memory failures since his Vietnam service. Upon clinical
examination, the appellant's psychiatric condition was noted to be
normal.

The appellant was diagnosed to have an acute schizophrenic episode
in May 1977. Over six years after he left the service. D.A.G.,
M.S.W. noted at that time that the appellant reported having two
episodes of acute psychotic breaks. In a June 1979 report of
medical examination conducted by M.J., M.D., the appellant was
diagnosed to have schizophrenia by history.

In May 1982, the appellant enlisted in the Idaho National Guard. In
a contemporaneously dated service department report of medical
history, the appellant responded in the negative to the questions
concerning having, or ever having had, frequent trouble sleeping,
depression, excessive worry, loss of memory, nervous trouble of any
sort or periods of unconsciousness. He also reported that he was
then in excellent health and that he was taking no medications.
Upon clinical examination, his psychiatric condition was reported
to be normal.

The appellant first sought service connection for a disorder not
presently at issue by application received in April 1991. In his
application, the appellant did not report receiving any medical
treatment for any psychiatric treatment before, during or after his
military service. (See application, blocks 26A through 27D). In an
addendum to his application submitted later in April 1991, the
appellant related that he sought a total disability evaluation
based upon individual unemployability, due in part to an acute
schizophrenic episode. The appellant related that in 1969, he had
"blacked out" while performing road grading operations in Vietnam,
and that he believed that he experienced a similar episode after
service in 1977. The appellant also reported

7 -

that he believed these incidents were caused by a reaction to an
inoculation he received in service.

By rating decision dated in May 1991, service connection was denied
for schizophrenia, among other disorders.

The appellant sought to reopen his claim of entitlement to service
connection for schizophrenia in April 1995. He argued that he had
several episodes of what he believed to be schizophrenia while on
active military duty. The appellant also claimed that he had PTSD.
In support of his claim, the appellant submitted a letter authored
by D.A.G., M.S.W., in June 1994. Mr. D.A.G. noted the appellant's
account of having had an acute psychotic break in about 1977 as
well as the appellant's account of having heard voices and seeing
visual distortions. Mr. D.A.G. did not mention the appellant's
military service as a cause of the appellant's psychiatric
problems.

In a July 1994 report of psychiatric examination conducted by
J.M.R., Ph.D., the appellant was noted to have had a one week
hospitalization in 1977 for schizophrenia. As for the appellant's
military service, the examiner noted the appellant's report of
having sought out isolated postings where he could be by himself.
The examiner related that the appellant reported having
"flashbacks" and thoughts about Vietnam. The examiner diagnosed the
appellant to then have paranoid schizophrenia. However, the
examiner further observed that he did not believe the appellant to
be suffering from PTSD then or in the past. (See report, page 5).

In a May 1995 statement, the appellant related that while in
Vietnam, he served as a "patrol operator" and truck driver; and
that his military occupational specialty was changed to demolitions
specialist and 44 security" while so assigned. He also stated that
during his assignment to the 168th Engineer Battalion, his
installation sustained "over" 100 rockets in incoming fire on a
daily basis. The appellant also related that three of his friends
were killed in Vietnam, but he did not report that he was

8 -

present at the time of their deaths. Specifically, he related that
he was aware that "D.T.," was ambushed and killed while on duty;
that on the same day of the death of "D.T.," another individual was
accidentally shot and paralyzed moments after the appellant left
him; and that his friend, "W.N.," was killed in an equipment
accident when an unsafe movement of equipment was ordered. He was
aware that a friend of his "M." was killed by a landmine as he was
participating in a minesweeping operation. The appellant also
related that he and his fellow unit members were ordered by a
commanding officer to stand in company-sized formations during
incoming rocket attacks.

The appellant also alleged that while assigned to Fort Ord,
California after leaving Vietnam, he was assigned to a "riot
control" platoon and defended the installation as "about 500
protesters" attempted to enter the installation. He also claimed
that while so assigned, a close friend committed suicide by lethal
injection of heroin.

In a July 1995 letter, W.A.C., M.D., diagnosed the appellant to
have chronic paranoid type schizophrenia and PTSD. Dr. C. reported
that he had first seen the appellant in May 1994, and that he had
reviewed "application materials" that the appellant had prepared
for VA. He noted that the appellant described having several
traumatic incidents during his military duty in Vietnam, and that
these occurrences involved threat of death or serious injury, and
that they precipitated intense and distressing recollections of his
experience.

In his November 1995 notice of disagreement, the appellant stated
that he was not present when his in-service colleagues were killed.
However, he reported that it was nonetheless very difficult to deal
with the deaths of these individuals.

At an October 1997 personal hearing conducted at the RO, the
appellant testified in substance that he encountered incoming
rocket fire while in Vietnam. He reiterated that three of his
friends were killed. He stated that one of his friends was killed
right after he (the appellant) left the area. As to his service
colleague W.N., the appellant stated that he was directed by a
lieutenant to move a heavy dozer from a

9 -

trailer in an unsafe manner. When W.N. attempted to do so, the
dozer "rolled on him" and W.N. was killed. The appellant stated
that D.T. was killed when he attempted to meet his girlfriend at
her home, and the girlfriend's father killed D.T. The appellant
related that Mr. M. was killed when he stepped on a landmine. The
appellant related that his friend, Mr. M. was killed when he was
assigned to Company C, 554th Construction Engineer Battalion.

The appellant added that he volunteered to be permanently assigned
to guard duty, and that during this time he was subjected to
incoming rocket fire. He stated that at some point during his
Vietnam tour with Headquarters and Headquarters Company, 16th
Combat Engineer Brigade, his compound was overrun by enemy forces.
The appellant stated that he did not come into contact with the
enemy at that time, nor did he see them as the enemy's effort was
concentrated in another area of the compound.

The appellant stated that he had nightmares that were related to
Vietnam. As an example, he said he had a nightmare involving "a lot
of people in black pajamas coming over the hill." He stated that he
had frequent nightmares. The appellant also stated that he had
"flashbacks." He stated that since leaving military service, he had
approximately 50 jobs. He stated that he did not get along with his
co- workers. As to his diagnosed schizophrenia, the appellant
related that he hears voices. He stated that he developed
schizophrenia because of the stress he encountered in Vietnam. The
appellant related that he had read literature from such a
connection. The appellant stated that the first incident he had
involving a psychiatric illness was in 1977, although prior to that
time he had other difficulties Which were not recognized as being
indicative of a mental disorder.

In October 1997, the U.S. Armed Services Center for Research of
Unit Records (USASCRUR) was contacted and requested to search its
records in an effort to corroborate the appellant's claimed
stressor account. In its response of March 1998, USASCRUR reported
that in May 1969, D.T. was killed from injuries resulting from
fragmentation wounds received from a hand grenade. USASCRUR also
reported that in January 1970, W.N. died from injuries sustained in
a non-hostile

10 -

motor vehicle accident. There was no information obtained relative
to the death of the appellant's in-service colleague, Mr. M.

The appellant underwent a VA psychiatric examination in June 1998.
The appellant informed the examiner that he had "a bunch" of PTSD
symptoms, but he did not further elaborate beyond mentioning
"recurrent dreams." As to his claimed Vietnam stressors, the
appellant related that he had friends who were in dangerous
situations and friends who died, although he did not witness any of
these events. He reiterated that at the time his installation was
overrun, he was not in the sector of the compound that had been
infiltrated. 

The examiner reported that when the appellant was asked for
instances of stressful experiences in Vietnam, the appellant could
riot cite any, stating that he "did not bring [his] list." Although
the examiner referred to the appellant's May 1995 statement
regarding his claimed stressors, the appellant did not refer to the
list and could not cite specific stressors. The appellant
reiterated that he had been hospitalized in 1977 for schizophrenia.

The examiner commented that he was not able to diagnose the
appellant to have PTSD. He noted that there was no documented
stressor of record, or one given by the appellant during the
interview that the appellant experienced, witnessed or with which
he was confronted. The examiner also noted that the appellant did
not cite a response that was indicative of intense fear,
helplessness or other manifestation. As to schizophrenia, the
examiner observed that although the appellant had been so diagnosed
according to the medical record and his own report, a differential
diagnosis would include passive-aggressive personality or
malingering or both.

Whether new and material evidence has been submitted which is
sufficient to reopen a claim of service connection for
schizophrenia.

The Relevant Law

In general, RO decisions which are unappealed become final. 38
U.S.C.A. 7105 (West 1991); 38 C.F.R. 20.1103 (2000). Once a
decision becomes final, new and material evidence is required to
reopen the claim which was denied. 38 U.S.C.A. 5108 provides that
"[I]f new and material evidence is presented or secured with
respect to a claim which has been disallowed, the secretary shall
reopen the claim and review the former disposition of the claim."

In determining whether to reopen previously and finally denied
claims, the Board must apply a sequential analysis. See Elkins v.
West, 12 Vet. App. 209 (1999). First, VA must determine whether the
claimant has presented new and material evidence under 38 C.F.R.
3.156(a) in order to have a finally denied claim reopened under 38
U.S.C.A. 5108. By "new and material evidence" is meant "evidence
not previously submitted to agency decisionmakers which bears
directly and substantially upon the specific matter under
consideration, which is neither cumulative nor redundant, and which
by itself or in connection with evidence previously assembled is so
significant that it must be considered in order to fairly decide
the merits of the claim." In Hodge v. West, 155 F. 3d 1356 (Fed.
Cir. 1998), it was noted that such evidence could be construed as
that which would contribute to a more complete picture of the
circumstances surrounding the origin of a veteran's injury or
disability, even where it would not be enough to convince the Board
to grant the claim.

If new and material evidence has been presented, the claim must be
reopened, and the Board must determine whether, based upon all the
evidence of record in support of the claim, VA has complied with
its statutory duty to assist. See 38 U.S.C. 5103(b). Following this
determination, the Board may then proceed to evaluate .the merits
of the claim. See also Winters v. West, 12 Vet. App. 203 (1999).

- 12 -

It has been held that VA is required to review for newness and
materiality only the evidence submitted by a claimant since the
last final disallowance of a claim on any basis in order to
determine whether a claim should be reopened and readjudicated on
the merits. Evans v. Brown, 9 Vet. App. 273, 283 (1996). The newly
presented evidence need not be probative of all the elements
required to award the claim, but need be probative only as to each
element that was a specified basis for the last disallowance. Id.
at 284.

In determining whether evidence is new and material, "credibility
of the evidence must be presumed." Justus v. Principi, 3 Vet. App.
510, 513 (1992).

Analysis

The Board is under the statutory obligation to conduct a de novo
review of the new and material evidence issue. Barnett v. Brown, 8
Vet. App. 1, 4 (1995); 38 U.S.C.A. 5108, 7104(b). Having done so,
and for reasons and bases which will be discussed in detail below,
the Board finds that new and material evidence has not been
submitted to warrant the reopening of the appellant's claim.

(i) The "Old" Evidence:

The relevant evidence of record at the time of the May 1991 RO
decision may be summarized as indicating the following:

1. Upon the appellant's discharge from active service, the
appellant's psychiatric condition was noted upon clinical
evaluation to be normal;

2. In May 1977, over six years after his discharge release from
active military service, the appellant had an acute schizophrenic
episode;

13 -

3. In May 1982, the appellant reported to National Guard medical
examiners that he was in excellent health, and denied past or then
present psychiatric symptoms;

4. In April 1991, the appellant reported that he believed he had an
acute schizophrenic episode while in service.

(ii) The May 1991 RO decision

In its May 1991 rating decision, the, RO in essence denied the
appellant's claim of entitlement to service connection for
schizophrenia based on the pertinently negative service medical
records and medical evidence which first showed schizophrenia in
1977, a number of years after the one year presumptive period after
service.

The appellant was informed of the RO decision by letter dated May
29, 1991. He did not appeal that decision. He evidently had no
further contact with the RO until January 1995, he filed a
statement in which he attempted to reopen his claim.

(iii) The "New" Evidence:

In his January 1995 statement (VA form 21-4138), the appellant
indicated that he had several "schizophrenic episodes" during his
military service. Then and in subsequent statements, he related
those episodes to stress he experienced in service.

Although the appellant's accounts of various symptoms in service
are presumed to be credible, see Justus, his opinion as to the
medical diagnoses underlying these symptoms is not competent and
therefore not material. The appellant is not shown to have any
medical training, and as a layperson, he is not qualified to render
medical opinions regarding the etiology of disorders and
disabilities. His opinion that his experiences in service
constituted, or led to, schizophrenia is entitled to no

- 14 -

probative weight, and it is therefore not material. Cromley v.
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet.
App. 492, 495 (1992).

There has been obtained no competent medical opinion indicating
that the symptoms as noted in the appellant's service medical
records were schizophrenic reactions. Although social worker D.A.G.
and the physicians reporting examination results have related the
appellant's account of in-service experiences, no examiner has
opined that the appellant's in-service symptoms were indicative of
the onset of a psychosis.

In short, the evidence submitted since the final May 1991 RO rating
decision still does not indicate that the appellant was diagnosed
with schizophrenia during service or within the one year
presumptive period thereafter. Moreover, the, ,additional evidence
does not include competent medical evidence which provides a
connection between the reported episodes during service and any
current schizophrenia. The appellant has not presented evidence not
previously submitted to agency decisionmakers which bears directly
and substantially upon the specific matter under consideration,
which is neither cumulative nor redundant, and which by itself or
in connection with evidence previously assembled is so significant
that it must be considered in order to fairly decide the merits of
the claim. Because new and material evidence has not been
presented, reopening of the claim is denied.

Entitlement to service connection for PTSD

The Relevant Law

The generally relevant law pertaining to service connection for
psychiatric disorders is outlined above.

In order for service connection to be awarded for PTSD, three
elements must be present: (1) a current medical diagnosis of PTSD;
(2) medical evidence of a causal nexus between current
symptomatology and a claimed in-service stressor; and (3) credible
supporting evidence that the claimed in-service stressor actually

15 -

occurred. 38 C.F.R. 3.304(f); Moreau v. Brown, 9 Vet. App. 389
(1996); Kessel v. West, 13 Vet. App. 9 (1999). With respect to the
second element, if the evidence shows that the veteran did not
serve in combat during service, or if there is a determination that
the veteran engaged in combat but the claimed stressor is not
related to such combat, there must be independent evidence to
corroborate the veteran's statement as to the occurrence of the
claimed stressor. Doran v. Brown, 6 Vet. App. 283, 289 (1994). The
veteran's testimony, by itself, cannot, as a matter of law,
establish the occurrence of a non-combat stressor. See Dizoglio v.
Brown, 9 Vet. App. 163, 166 (1996).

Analysis

As outlined above, there are three predicate elements that must be
found in order for VA to grant service connection for PTSD: (1) a
current medical diagnosis of the disorder; (2) medical evidence of
a causal nexus between current symptomatology and a claimed in-
service stressor; and (3) credible supporting evidence that the
claimed in-service stressor actually occurred. See 38 C.F.R.
3.304(f);

The appellant was been diagnosed to have PTSD by Dr. W.A.C. in July
1995. However, several other examiners have specifically found the
appellant did not have the disorder in question. The Board must
therefore weigh this evidence and resolve the probative value of
the rendered opinions.

The Board first turns to the July 1994 opinion of Dr. J.M.R. who
opined that the appellant did not then or ever have PTSD. The Board
observes that in his reporting the basis of his opinion, Dr. J.M.R.
noted that in addition to examining the appellant he had reviewed
a June 1994 letter from D.A.G., who is also noted to have treated
the appellant. Thus, in evaluating the opinion of Dr. J.M.R., it
appears that the opinion was based not only on examination of the
appellant but also on data from a source who had known the
appellant for an extended period - social worker D.A.G. After a
comprehensive review of the appellant's medical history, including
both the report of D.A.G. and an interview with the appellant, Dr.
J.M.R. specifically ruled out a diagnosis of PTSD.

- 16 -

In June 1998, a VA examiner reviewed the appellant's claims folder
and interviewed the appellant. The VA examiner apparently conducted
and reported an extensive review of the appellant's medical
history. Significantly, the VA examiner also ruled out a diagnosis
of PTSD based upon examination and the data obtained.

These two opinions are in contradiction to that of Dr. W.A.C., who
diagnosed the appellant to have PTSD. In examining the text of Dr.
W.A.C.'s opinion, the Board notes that he relied upon an interview
with the appellant and on "application materials that [the
appellant] prepared for [VA]." The nature of these materials is
unknown, and it therefore unclear upon precisely what bases Dr.
W.A.C. rendered his opinion.

After having carefully evaluated the medical opinion evidence, the
Board finds that the opinion of Dr. J.M.R., which was based upon
his own observations as well as the record of care of the appellant
by D.A.G., is more probative of the nature of the appellant's
disorder. Dr. J.M.R. indicated that the appellant's symptoms, which
were delusional in nature, were indicative of schizophrenia and
schizotypal personality disorder rather than PTSD. Moreover, the
opinion of the June 1998 VA examiner independently arrived at a
similar conclusion and specifically discussed why PTSD was not
diagnosed. These two opinions are more compelling than Dr. W.A.C.'s
less focused discussion of the appellant's "complex" history. See
Wray v. Brown, 7 Vet. App. 488, 492-493 (1995) [in merits analysis
of cases involving multiple medical opinions, each medical opinion
should be examined, analyzed and discussed for corroborative value
with other evidence of record].

In addition to the two negative physicians' opinions, the Board
places great weight on the reports of D.A.G., M.S.W. dated in May
1979 and June 1994. These two reports span a period of fifteen
years, and make it clear that Mr. G. is familiar with the
appellant. Each report noted the appellant's Vietnam service.
Notwithstanding this, there is nothing in Mr. G.'s reports which
indicates that he thought the appellant had PTSD. Rather, Mr. G.
reports referred to symptoms such as hearing voices and visual
distortions.

17 -

In sum, although the appellant has been diagnosed to have PTSD by
one physician, the preponderance of the informed medical opinion
evidence is against such a finding. Indeed, two other physicians
have specifically indicated that the appellant did not have PTSD.
Because the preponderance of the evidence is against the claim, the
appeal is denied.

The Board notes in passing that there is no need for it to decide
the question of whether the evidence shows the appellant to have
been subjected to qualifying stressors. As noted above, the basic
requirement to obtain service connection for a disorder is that the
claimed disability must currently exist. See Rabideau, supra. In
this case, the Board has weighed the evidence and determined that
the greater weight of the evidence indicates that the appellant
does not have PTSD. In the absence of PTSD, a discussion of
stressors would be fruitless.

ORDER

New and material evidence not having been submitted, reopening of
the claim of service connection for schizophrenia is denied.

Service connection for PTSD is denied.

Barry F. Bohan
Veterans Law Judge 
Board of Veterans' Appeals

18 -



